HAWTHORNE, Justice.
The defendant Herbert Dorfer was convicted in the City Court of the City of Natchitoches of violating Ordinance No. 504 of that city by selling two fifths of wine and one half-pint of whisky on Sunday, and was sentenced to pay a fine of $400 and costs, and in default of the payment of fine and costs to serve seven months in the city jail.
The defendant did not reserve any bills of exception during his trial, and, although he took an appeal to this court, he made no appearance and filed no brief here. In a criminal case, when the defendant has reserved and perfected no bills of exception in the trial court, or when the defendant presumably abandons any bills he may have taken by failing to appear or file a brief in this court, the appeal in such circumstances presents nothing for our consideration except a determination of whether there is error patent on the face of the record. The record in the instant case shows no such error, and accordingly the conviction and sentence will be affirmed. See State v. Hartson, 213 La. 483, 35 So.2d 24; State v. De Soto, 221 La. 624, 60 So.2d 65.
For the reasons assigned the conviction, and sentence are affirmed.